Citation Nr: 1723304	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-46 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975 and from August 1975 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Preliminarily, the Board notes that this matter has been previously adjudicated and denied in a January 2009 rating decision.  However, since that denial, additional relevant service personnel records (SPRs) were associated with the file.  Under the provisions of 38 C.F.R. § 3.156(c) (2016), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement under subpart (a) that there first be new and material evidence to reopen the claim.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration, rather than as a claim to reopen).  Accordingly, the Board will consider the service connection claim for a psychiatric disorder on the merits, without addressing any threshold issue of whether new and material evidence has been received to reopen the claim.  See 38 C.F.R. § 3.156 (c).

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is of record.  In January 2015, the Board remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2016); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f) (2016).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125.  

Historically, the Veteran was afforded VA examinations in December 2007 and January 2014.  In an addendum opinion in February 2014, the VA examiner determined that "the [V]eteran does not have PTSD based on his military experience ... [because] he was not exposed to a traumatic stressor based on the information available to this psychologist."

Despite the information being of record during the time of these examinations, the examiner failed to address the Veteran's reported in-service stressor of exposure to typhoons.  As a result, the VA examiner's opinion is inadequate.  Specifically, in an April 2007 medical report, a different examiner noted that the Veteran "might also have some mild PTSD as indicated by social avoidance, hypervigilance, and nightmares of typhoons that awaken him from sleep [because] he explains that while serving onboard a Navy aircraft carrier he endured three typhoons in which he felt intense fear."  See April 2007 Mental Treatment Plan Note.  The Veteran mentions his fear of typhoons elsewhere in the record.  See April 2004 PTSD Questionnaire (stating that he was present for three typhoons and experienced visions of the ship sinking and nightmares and avoids swimming in the ocean.).  Additionally, during his hearing, the Veteran noted that he developed a fear of swimming since his service in the Navy.  See September 2014 Board Hearing Testimony (stating, "[S]ince my time in the Navy, I haven't been in the water since. I love living next to the water, but you ain't going to catch me in it.").



The Veteran also states that the Marine Corps gave him an expeditionary discharge on an honorable basis for having a bad attitude.  See September 2014 Board Hearing Testimony.  Those records were obtained after the January 2015 Board Remand.  As a result, these records show that the Veteran has a record of conviction by court-martial for unauthorized absence.  These records are relevant to the Veteran's claim and whether the Veteran developed any behavioral issues during his service.  On remand, the examiner must review these records. 

Accordingly, the Board finds that a remand is required for a new VA medical opinion predicated on a full understanding of the Veteran's medical history and a fully articulated rationale that addresses the Veteran's in-service stressor of exposure to typhoons while at sea in the Navy.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In February 2016, the Veteran submitted a VA Form 21-4142, Authorization for Release of Information, for Emanuel Hospital and Dr. Steven Vanderwall, but not for Dr. Daniel Golletz or the Salem Vet Center as requested in a January 2016 letter to the Veteran.  Since the Veteran provided authorization for Emanuel Hospital and Dr. Vanderwall, it is unclear whether he understood that additional action on his part was required for VA to attempt to obtain records from Dr. Golletz and the Salem Vet Center.  Upon remand, an attempt should be made to obtain these records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Undertake any necessary stressor verification development, to include requesting more detailed information from the Veteran as to the dates, locations, and names or buddy statements from fellow crewmembers who were involved in the claimed typhoon events.  Following such clarification/response from the Veteran, further steps should be taken to verify the stressors incidents including contacting JSRRC and/or obtaining any relevant ship's logs from the USS Coral Sea, as appropriate.

2.  Make arrangements to obtain the Veteran's complete
VA treatment records, dated since February 2017.

3.  Make arrangements to obtain a complete copy of the
Veteran's treatment records from Daniel Golletz, Ph.D.,
dated since June 2004

4.  Make arrangements to obtain a complete copy of the
Veteran's treatment records from the Salem Vet Center,
dated since January 2004

5.  Thereafter, schedule the Veteran for a VA examination to determine the existence and etiology of all acquired psychiatric disabilities.  All indicated tests and studies should be performed.  The claim folder and a copy of this Remand must be provided to the examiner for review in conjunction with the examination.  

The VA examiner must identify all current psychiatric disorders found to be present.   

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability had its clinical onset during active service or is otherwise causally or etiologically related to the Veteran's active service, to include any incident involving typhoons when the Veteran was stationed on the USS Coral Sea and/or any in-service behavioral issues.

A specific determination should be made as to whether the Veteran meets the diagnostic criteria for PTSD.   If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).

All opinions should be supported by a clear rationale.

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

